 



EXHIBIT 10.1
CROSSTEX ENERGY, INC.
LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective as of September 6, 2006)
ARTICLE I. ESTABLISHMENT AND PURPOSE
     1.1 Establishment. The Crosstex Energy, Inc. Long-Term Incentive Plan (the
“Plan”) was originally approved by the Board of Directors of Crosstex Energy,
Inc., a Delaware corporation, to be effective December 31, 2003. In furtherance
of the purposes of said plan and in order to amend said plan in certain
respects, the plan is hereby amended and restated in its entirety as set forth
in this document.
     1.2 Purpose. The purposes of the Plan are to attract able persons to enter
the employ of the Company, to encourage Employees to remain in the employ of the
Company and to provide motivation to Employees to put forth maximum efforts
toward the continued growth, profitability and success of the Company, by
providing incentives to such persons through the ownership and/or performance of
the Common Stock of Crosstex. A further purpose of the Plan is to provide a
means through which the Company may attract able persons to become directors of
the Company and to provide such individuals with incentive and reward
opportunities. Toward these objectives, Awards may be granted under the Plan to
Employees and Outside Directors on the terms and subject to the conditions set
forth in the Plan.
     1.3 Effectiveness. This amended and restated Plan shall become effective as
of September 6, 2006, following its adoption by the Board, provided it is duly
approved by the holders of at least a majority of the shares of Common Stock
present or represented and entitled to vote at a meeting of the stockholders of
Crosstex duly held in accordance with applicable law within twelve months after
the date of adoption of the Plan by the Board. If the amended and restated Plan
is not so approved, the amended and restated Plan shall not be effective, any
Award granted under the amended and restated Plan shall be null and void, and
the Plan as in effect prior to its amendment (and grants made under said plan)
shall remain in full force and effect.
ARTICLE II. DEFINITIONS
     2.1 Affiliate. “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with, the Person in question. As
used herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. With respect to an Incentive Stock Option, “Affiliate” means a
“parent corporation” or a “subsidiary corporation” of Crosstex, as those terms
are defined in Section 424(e) and (f) of the Code.
     2.2 Award. “Award” means an award granted to a Participant in the form of
an Option or Restricted Stock. All Awards shall be granted by, confirmed by, and
subject to the terms of, an Award Agreement.
     2.3 Award Agreement. “Award Agreement” means a written agreement between
Crosstex and a Participant that sets forth the terms, conditions, restrictions
and/or limitations applicable to an Award.
     2.4 Board. “Board” means the Board of Directors of Crosstex.

Page 1 of 13



--------------------------------------------------------------------------------



 



     2.5 Cause. “Cause” means (i) Participant has failed to perform the duties
assigned to him and such failure has continued for thirty (30) days following
delivery by the Company of written notice to Participant of such failure,
(ii) Participant has been convicted of a felony or misdemeanor involving moral
turpitude, (iii) Participant has engaged in acts or omissions against the
Company constituting dishonesty, breach of fiduciary obligation, or intentional
wrongdoing or misfeasance or (iv) Participant has acted intentionally or in bad
faith in a manner that results in a material detriment to the assets, business
or prospects of the Company.
     2.6 Change of Control. “Change of Control” shall have the meaning set forth
in Section 9.1.
     2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
     2.8 Committee. “Committee” means (i) with respect to the application of
this Plan to Employees, the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board to administer the Plan,
which committee shall consist of two or more non-employee directors, each of
whom is both a “non-employee director” under Rule 16b-3 of the Exchange Act and
an “outside director” under Section 162(m) of the Code, and (ii) with respect to
the application of this Plan to an Outside Director, the Board. To the extent
that no Committee exists that has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board. If for any reason
the appointed Committee does not meet the requirements of Rule 16b-3 or Section
162(m) of the Code, such noncompliance with such requirements shall not affect
the validity of Awards, grants, interpretations or other actions of the
Committee.
     2.9 Common Stock. “Common Stock” means the common stock, $.01 par value per
share, of Crosstex, or any stock or other securities of Crosstex hereafter
issued or issuable in substitution or exchange for the Common Stock.
     2.10 Company. “Company” means Crosstex and its Affiliates.
     2.11 Consultant . “Consultant” means an individual performing services for
Crosstex or an Affiliate who is treated for tax purposes as an independent
contractor at the time of performance of the services.
     2.12 Crosstex. “Crosstex” means Crosstex Energy, Inc., a Delaware
corporation, or any successor thereto.
     2.13 Effective Date. “Effective Date” means the date this amended and
restated Plan becomes effective as provided in Section 1.3.
     2.14 Employee. “Employee” means an employee of the Company; provided,
however, that the term Employee does not include an Outside Director or a
Consultant.
     2.15 Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.
     2.16 Fair Market Value. “Fair Market Value” means the closing sales price
of a share of Common Stock on the applicable date (or if there is no trading in
the Common Stock on such date, on the next preceding date on which there was
trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee). In the event the Common Stock is not publicly traded
at the time a

Page 2 of 13



--------------------------------------------------------------------------------



 



determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
     2.17 Grant Date. “Grant Date” means the date an Award is granted by the
Committee.
     2.18 Incentive Stock Option. “Incentive Stock Option” means an Option that
is intended to meet the requirements of Section 422(b) of the Code.
     2.19 Nonqualified Stock Option. “Nonqualified Stock Option” means an Option
that is not an Incentive Stock Option.
     2.20 Option. “Option” means an option to purchase shares of Common Stock
granted to a Participant pursuant to Article VII. An Option may be either an
Incentive Stock Option or a Nonqualified Stock Option, as determined by the
Committee.
     2.21 Outside Director. “Outside Director” means a “non-employee director”
of the Company, as defined in Rule 16b-3.
     2.22 Participant. “Participant” means an Employee, Consultant or Outside
Director to whom an Award has been granted under the Plan.
     2.23 Person. “Person” means an individual or a corporation, limited
liability company, partnership, joint venture, trust, unincorporated
organization, association, government agency or political subdivision thereof or
other entity.
     2.24 Plan. “Plan” means this Crosstex Energy, Inc. Long-Term Incentive
Plan, as amended from time to time.
     2.25 Restricted Stock. “Restricted Stock” means shares of Common Stock
granted to a Participant pursuant to Article VIII, which are subject to such
restrictions as may be determined by the Committee. Restricted Stock shall
constitute issued and outstanding shares of Common Stock for all corporate
purposes.
     2.26 Restriction Period. “Restriction Period” means the period of time
established by the Committee at the time of a grant of Restricted Stock during
which the Restricted Stock shall be fully or partially forfeitable.
     2.27 Rule 16b-3. “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under
the Exchange Act, or any successor rule or regulation thereto as in effect from
time to time.
ARTICLE III. PLAN ADMINISTRATION
     3.1 Plan Administrator. The Plan shall be administered by the Committee.
The Committee may delegate some or all of its power to the Chief Executive
Officer or other executive officer of the Company as the Committee deems
appropriate; provided, that (i) the Committee may not delegate its power with
regard to the grant of an Award to any person who is a “covered employee” within
the meaning of Section 162(m) of the Code or who, in the Committee’s judgment,
is likely to be a covered employee at any time during the period an Award to
such employee would be outstanding, and (ii) the Committee may not delegate its
power with regard to the selection for participation in the Plan of an officer
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an Award to such an officer or other
person.

Page 3 of 13



--------------------------------------------------------------------------------



 



     3.2 Authority of Administrator. The Committee shall have total and
exclusive responsibility to control, operate, manage and administer the Plan in
accordance with its terms. The Committee shall have all the authority that may
be necessary or helpful to enable it to discharge its responsibilities with
respect to the Plan. Without limiting the generality of the preceding sentence,
but subject to the limitation that none of the enumerated powers of the
Committee shall be deemed to include any action that would cause a tax to be
imposed on a Participant pursuant to section 409A of the Code, the Committee
shall have the exclusive right to: (i) interpret the Plan and the Award
Agreements executed hereunder; (ii) determine eligibility for participation in
the Plan; (iii) decide all questions concerning eligibility for, and the amount
of, Awards granted under the Plan; (iv) construe any ambiguous provision of the
Plan or any Award Agreement; (v) prescribe the form of the Award Agreements
embodying Awards granted under the Plan; (vi) correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award Agreement;
(vii) issue administrative guidelines as an aid to administering the Plan and
make changes in such guidelines as the Committee from time to time deems proper;
(viii) make regulations for carrying out the Plan and make changes in such
regulations as the Committee from time to time deems proper; (ix) determine
whether Awards should be granted singly or in combination; (x) to the extent
permitted under the Plan, grant waivers of Plan terms, conditions, restrictions
and limitations; (xi) accelerate the exercise, vesting or payment of an Award
when such action or actions would be in the best interests of the Company;
(xii) grant Awards in replacement of Awards previously granted under the Plan or
any other employee benefit plan of the Company; and (xiii) take any and all
other actions the Committee deems necessary or advisable for the proper
operation or administration of the Plan.
     3.3 Discretionary Authority. The Committee shall have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under the Plan, including, without limitation, its
construction of the terms of the Plan and its determination of eligibility for
participation and Awards under the Plan. The decisions of the Committee and its
actions with respect to the Plan shall be final, conclusive and binding on all
persons having or claiming to have any right or interest in or under the Plan,
including Participants and their respective estates, beneficiaries and legal
representatives.
     3.4 Liability; Indemnification. No member of the Committee nor any person
to whom authority has been delegated, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by Crosstex with respect to
any liability he or she may incur with respect to any such action,
interpretation or determination, to the extent permitted by applicable law.
ARTICLE IV. SHARES SUBJECT TO THE PLAN
     4.1 Available Shares. The maximum number of shares of Common Stock that
shall be available for grant of Awards under the Plan shall not exceed a total
of 1,530,000, subject to adjustment as provided in Sections 4.2 and 4.3;
provided, however, the maximum number of shares of Common Stock for which
Options may be granted under the Plan to any one Participant during a calendar
year is 100,000. Shares of Common Stock issued pursuant to the Plan may be
shares of original issuance or treasury shares or a combination of the
foregoing, as the Committee, in its absolute discretion, shall from time to time
determine.
     4.2 Adjustments for Recapitalizations and Reorganizations.
     (a) The shares with respect to which Awards may be granted under the Plan
are shares of Common Stock as presently constituted, but if, and whenever, prior
to the expiration or

Page 4 of 13



--------------------------------------------------------------------------------



 



satisfaction of an Award theretofore granted, Crosstex shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock in the form of Crosstex Common Stock without receipt of
consideration by Crosstex, the number of shares of Common Stock with respect to
which such Award may thereafter be exercised or satisfied, as applicable, (i) in
the event of an increase in the number of outstanding shares, shall be
proportionately increased, and the exercise price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares, shall be proportionately reduced, and the exercise price per
share shall be proportionately increased.
     (b) If Crosstex recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise or satisfaction, as applicable, of an Award
theretofore granted the Participant shall be entitled to (or entitled to
purchase, if applicable) under such Award, in lieu of the number of shares of
Common Stock then covered by such Award, the number and class of shares of stock
or other securities to which the Participant would have been entitled pursuant
to the terms of the recapitalization if, immediately prior to such
recapitalization, the Participant had been the holder of record of the number of
shares of Common Stock then covered by such Award.
     (c) In the event of changes in the outstanding Common Stock by reason of a
reorganization, merger, consolidation, combination, separation (including a
spin-off or other distribution of stock or property), exchange, or other
relevant change in capitalization occurring after the date of grant of any Award
and not otherwise provided for by this Section 4.2, any outstanding Awards and
any Award Agreements evidencing such Awards shall be subject to adjustment by
the Committee in its absolute discretion as to the number, price and kind of
shares or other consideration subject to, and other terms of, such Awards to
reflect such changes in the outstanding Common Stock.
     (d) In the event of any changes in the outstanding Common Stock provided
for in this Section 4.2, the aggregate number of shares available for grant of
Awards under the Plan may be equitably adjusted by the Committee, whose
determination shall be conclusive. Any adjustment provided for in this
Section 4.2 shall be subject to any required stockholder action.
     4.3 Adjustments for Awards. The Committee shall have full discretion to
determine the manner in which shares of Common Stock available for grant of
Awards under the Plan are counted. Without limiting the discretion of the
Committee under this Section 4.3, unless otherwise determined by the Committee,
the following rules shall apply for the purpose of determining the number of
shares of Common Stock available for grant of Awards under the Plan:
     (a) Options and Restricted Stock. The grant of Options and Restricted Stock
shall reduce the number of shares available for grant of Awards under the Plan
by the number of shares subject to such Award.
     (b) Termination. If any Award referred to in paragraph (a) above is
canceled or forfeited, or terminates, expires or lapses for any reason, the
shares then subject to such Award shall again be available for grant of Awards
under the Plan.
     (c) Payment of Exercise Price and Withholding Taxes. If previously acquired
shares of Common Stock are used to pay the exercise price of an Award, the
number of shares available for grant of Awards under the Plan shall not be
increased by the number of shares delivered as payment of such exercise price.
If previously acquired shares of Common Stock are used to pay withholding taxes
payable upon exercise, vesting or payment of an Award, or shares

Page 5 of 13



--------------------------------------------------------------------------------



 



of Common Stock that would be acquired upon exercise, vesting or payment of an
Award are withheld to pay withholding taxes payable upon exercise, vesting or
payment of such Award, the number of shares available for grant of Awards under
the Plan shall not be increased by the number of shares delivered or withheld as
payment of such withholding taxes.
     (d) Fractional Shares. If any such adjustment would result in a fractional
security being (i) available under the Plan, such fractional security shall be
disregarded or (ii) subject to an Award, Crosstex shall pay the holder of such
Award, in connection with the first vesting, exercise or settlement of such
Award in whole or in part occurring after such adjustment, an amount in cash
determined by multiplying (x) the fraction of such security (rounded to the
nearest hundredth) by (y) the excess, if any, of the Fair Market Value on the
vesting, exercise or settlement date over the exercise price, if any, of such
Award.
ARTICLE V. ELIGIBILITY
     All Employees, Consultants and Outside Directors are eligible to
participate in the Plan. The Committee shall recommend, from time to time,
Participants from those Employees, Consultants and Outside Directors who, in the
opinion of the Committee, can further the Plan purposes. Once a Participant is
recommended for an Award by the Committee, the Committee shall determine the
type and size of Award to be granted to the Participant and shall establish in
the related Award Agreement the terms, conditions, restrictions and/or
limitations applicable to the Award, in addition to those set forth in the Plan
and the administrative rules and regulations, if any, established by the
Committee.
ARTICLE VI. FORM OF AWARDS
     Awards may, at the Committee’s sole discretion, be granted under the Plan
in the form of Options pursuant to Article VII or Restricted Stock pursuant to
Article VIII or a combination thereof. All Awards shall be subject to the terms,
conditions, restrictions and limitations of the Plan. The Committee may, in its
absolute discretion, subject any Award to such other terms, conditions,
restrictions and/or limitations (including, but not limited to, the time and
conditions of exercise, vesting or payment of an Award and restrictions on
transferability of any shares of Common Stock issued or delivered pursuant to an
Award), provided they are not inconsistent with the terms of the Plan. Awards
under a particular Article of the Plan need not be uniform, and Awards under
more than one Article of the Plan may be combined into a single Award Agreement.
Any combination of Awards may be granted at one time and on more than one
occasion to the same Participant.
ARTICLE VII. OPTIONS
     7.1 General. Awards may be granted to Employees, Consultants and Outside
Directors in the form of Options. Options granted under the Plan may be
Incentive Stock Options or Nonqualified Stock Options, or a combination of both;
provided, however, that Incentive Stock Options may be granted only to
Employees.
     7.2 Terms and Conditions of Options. An Option shall be exercisable in
whole or in such installments and at such times as may be determined by the
Committee. The price at which a share of Common Stock may be purchased upon
exercise of a Nonqualified Stock Option shall be determined by the Committee,
but such exercise price shall not be less than 100% of the Fair Market Value per
share of Common Stock on the Grant Date. Except as otherwise provided in
Section 7.3, the term of each Option shall be as specified by the Committee;
provided, however, that, no Options shall be exercisable later than ten years
from the Grant Date. Options may be granted with respect to Restricted Stock or
shares of Common Stock that are not Restricted Stock, as determined by the
Committee in its absolute discretion.

Page 6 of 13



--------------------------------------------------------------------------------



 



     7.3 Restrictions Relating to Incentive Stock Options. Options granted in
the form of Incentive Stock Options shall, in addition to being subject to the
terms and conditions of Section 7.2, comply with Section 422(b) of the Code.
Accordingly, no Incentive Stock Options shall be granted later than ten years
from the date of adoption of the Plan by the Board. To the extent that the
aggregate Fair Market Value (determined at the time the respective Incentive
Stock Option is granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all incentive stock option plans of Crosstex and its Affiliates
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options. The Committee shall determine, in accordance with
the applicable provisions of the Code, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination. The price at which a share of Common Stock may be
purchased upon exercise of an Incentive Stock Option shall be determined by the
Committee, but such exercise price shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the Grant Date. No Incentive Stock
Option shall be granted to an Employee under the Plan if, at the time such
Option is granted, such Employee owns stock possessing more than 10% of the
total combined voting power of all classes of stock of Crosstex or an Affiliate,
within the meaning of Section 422(b)(6) of the Code, unless (i) on the Grant
Date of such Option, the exercise price of such Option is at least 110% of the
Fair Market Value of the Common Stock subject to the Option and (ii) such Option
by its terms is not exercisable after the expiration of five years from the
Grant Date of the Option.
     7.4 Additional Terms and Conditions. The Committee may subject any Award of
an Option to such other terms, conditions, restrictions and/or limitations as it
determines are necessary or appropriate, provided they are not inconsistent with
the Plan.
     7.5 Exercise of Options. Subject to the terms and conditions of the Plan,
Options shall be exercised by the delivery of a written notice of exercise to
Crosstex, setting forth the number of shares of Common Stock with respect to
which the Option is to be exercised, accompanied by full payment for such
shares.
          Upon exercise of an Option, the exercise price of the Option shall be
payable to Crosstex in full either: (i) in cash or an equivalent acceptable to
the Committee, or (ii) in the absolute discretion of the Committee and in
accordance with any applicable administrative guidelines established by the
Committee, by tendering one or more previously acquired nonforfeitable shares of
Common Stock that have been owned a minimum of 6 months having an aggregate Fair
Market Value at the time of exercise equal to the total exercise price
(including an actual or deemed multiple series of exchanges of such shares), or
(iii) in a combination of the forms of payment specified in clauses (i) and
(ii) above.
          From and after such time as Crosstex registers the Common Stock under
Section 12 of the Exchange Act, payment of the exercise price of an Option may
also be made, in the absolute discretion of the Committee, by delivery to
Crosstex or its designated agent of an executed irrevocable option exercise form
together with irrevocable instructions to a broker-dealer to sell or margin a
sufficient portion of the shares with respect to which the Option is exercised
and deliver the sale or margin loan proceeds directly to Crosstex to pay the
exercise price and any required withholding taxes.
          As soon as reasonably practicable after receipt of written
notification of exercise of an Option and full payment of the exercise price and
any required withholding taxes, Crosstex shall deliver to the Participant, in
the Participant’s name, a stock certificate or certificates in an appropriate
amount based upon the number of shares of Common Stock purchased under the
Option.

Page 7 of 13



--------------------------------------------------------------------------------



 



     7.6 Termination of Employment or Service. Each Award Agreement embodying
the Award of an Option shall set forth the extent to which the Participant shall
have the right to exercise the Option following termination of the Participant’s
employment or service with the Company. Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under the Plan and may reflect distinctions based on the reasons for
termination of employment or service. In the event a Participant’s Award
Agreement embodying the award of an Option does not set forth such termination
provisions, the following termination provisions shall apply with respect to
such Award:
     (a) Death, Disability or Retirement. If the employment or service of a
Participant shall terminate by reason of death, permanent and total disability
(within the meaning of Section 22(e)(3) of the Code) or retirement with the
approval of the Committee on or after the Participant’s attainment of age 60,
each outstanding Option held by the Participant shall become vested and may be
exercised until the earlier of (i) the expiration of one year (three months in
the case of an Incentive Stock Option held by a retired Participant) from the
date of such termination of employment or service, or (ii) the expiration of the
term of such Option.
     (b) Other Termination. If the employment or service of a Participant shall
terminate for any reason other than a reason set forth in paragraph (a) above or
paragraph (c) below, whether on a voluntary or involuntary basis, each
outstanding Option held by the Participant may be exercised, to the extent then
vested, until the earlier of (i) the expiration of three months from the date of
such termination of employment or service, or (ii) the expiration of the term of
such Option.
     (c) Termination for Cause. Notwithstanding paragraphs (a) and (b) above, if
the employment or service of a Participant is terminated for Cause, all
outstanding Options held by the Participant shall immediately be forfeited to
the Company and no additional exercise period shall be allowed, regardless of
the vested status of the Option.
ARTICLE VIII. RESTRICTED STOCK
     8.1 General. Awards may be granted to Employees, Consultants and Outside
Directors in the form of Restricted Stock. Restricted Stock shall be awarded in
such numbers and at such times as the Committee shall determine.
     8.2 Restriction Period. At the time an Award of Restricted Stock is
granted, the Committee shall establish the Restriction Period applicable to such
Restricted Stock. Each Award of Restricted Stock may have a different
Restriction Period, in the discretion of the Committee. The Restriction Period
applicable to a particular Award of Restricted Stock shall not be changed except
as permitted by Article IV or Section 8.3 of this Article.
     8.3 Other Terms and Conditions. Restricted Stock awarded to a Participant
under the Plan shall be represented by a stock certificate registered in the
name of the Participant or, at the option of Crosstex, in the name of a nominee
of Crosstex. Subject to the terms and conditions of the Award Agreement, a
Participant to whom Restricted Stock has been awarded shall have the right to
receive dividends thereon during the Restriction Period, to vote the Restricted
Stock and to enjoy all other stockholder rights with respect thereto, except
that (i) the Participant shall not be entitled to possession of the stock
certificate representing the Restricted Stock until the Restriction Period shall
have expired, (ii) Crosstex shall retain custody of the Restricted Stock during
the Restriction Period, (iii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Restricted Stock during the
Restriction Period, and (iv) a breach of the terms and conditions established by
the Committee

Page 8 of 13



--------------------------------------------------------------------------------



 



pursuant to the Award of the Restricted Stock shall cause a forfeiture of the
Restricted Stock. At the time of an Award of Restricted Stock, the Committee
may, in its absolute discretion, prescribe additional terms, conditions,
restrictions and/or limitations applicable to the Restricted Stock, including,
but not limited to, rules pertaining to the termination of employment or service
by reason of death, permanent and total disability, retirement or otherwise, of
a Participant prior to expiration of the Restriction Period.
     8.4 Payment for Restricted Stock. A Participant shall not be required to
make any payment for Restricted Stock awarded to the Participant, except to the
extent otherwise required by the Committee or by applicable law.
     8.5 Miscellaneous. Nothing in this Article shall prohibit the exchange of
shares of Restricted Stock issued under the Plan pursuant to a plan of
reorganization for stock or securities of Crosstex or another corporation that
is a party to the reorganization, but the stock or securities so received for
shares of Restricted Stock shall, except as provided in Article IV or IX, become
subject to the restrictions applicable to the Award of such Restricted Stock.
Any shares of stock received as a result of a stock split or stock dividend with
respect to shares of Restricted Stock shall also become subject to the
restrictions applicable to the Award of such Restricted Stock.
ARTICLE IX. CHANGE OF CONTROL
     9.1 Definition of Change of Control. A “Change of Control” means: (a) the
consummation of a merger or consolidation of the Company with or into another
entity or any other transaction, if Persons who were not shareholders of the
Company immediately prior to such merger, consolidation or other transaction
beneficially own immediately after such merger, consolidation or other
transaction 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent entity of such continuing or surviving entity; (b) the sale, transfer or
other disposition of all or substantially all of the Company’s assets; (c) a
change in the composition of the Board as a result of which fewer than 50% of
the incumbent directors are directors who either (i) had been directors of
Crosstex on the date 12 months prior to the date of the event that may
constitute a Change of Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or (d) any transaction as a result of
which any Person is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
at least 50% of the total voting power represented by the Company’s then
outstanding voting securities.
     9.2 Effect on Outstanding Awards. Immediately prior to a Change of Control,
all Awards shall automatically vest and become payable or exercisable, as the
case may be, in full. In this regard, all Restriction Periods shall terminate.
The phrase “Immediately prior to a Change of Control” shall be understood to
mean sufficiently in advance of a Change of Control to permit Participants to
take all steps reasonably necessary to exercise an Award, if applicable, and to
deal with the Common Stock underlying all Awards so that all Awards and Common
Stock issuable with respect thereto may be treated in the same manner as the
shares of stock of other stockholders in connection with the Change of Control.

Page 9 of 13



--------------------------------------------------------------------------------



 



ARTICLE X. AMENDMENT AND TERMINATION
     10.1 Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify the Plan, in whole or in part; provided, however,
that no amendment or modification of the Plan shall become effective without the
approval of such amendment or modification by the stockholders of Crosstex
(i) if such amendment or modification increases the maximum number of shares
subject to the Plan (except as provided in Article IV) or changes the
designation or class of persons eligible to receive Awards under the Plan, or
(ii) if counsel for Crosstex determines that such approval is otherwise required
by or necessary to comply with applicable law. The Plan shall terminate upon the
earlier of (i) the termination of the Plan by the Board, or (ii) the expiration
of ten years from the Effective Date. Upon termination of the Plan, the terms
and provisions of the Plan shall, notwithstanding such termination, continue to
apply to Awards granted prior to such termination. No suspension, termination,
amendment or modification of the Plan shall adversely affect in any material way
any Award previously granted under the Plan, without the consent of the
Participant (or the permitted transferee) holding such Award.
     10.2 Award Amendment. The Board may amend the terms of any outstanding
Award granted pursuant to this Plan, but no such amendment shall adversely
affect in any material way the Participant’s (or a permitted transferee’s)
rights under an outstanding Award without the consent of the Participant (or the
permitted transferee) holding such Award; provided, however, that no amendment
shall be made that would cause the exercise price of an Option to be less than
the Fair Market Value of the Common Stock subject to the Option on the Grant
Date.
ARTICLE XI. MISCELLANEOUS
     11.1 Award Agreements. After the Committee grants an Award under the Plan
to a Participant, Crosstex and the Participant shall enter into an Award
Agreement setting forth the terms, conditions, restrictions and/or limitations
applicable to the Award and such other matters as the Committee may determine to
be appropriate. The terms and provisions of the respective Award Agreements need
not be identical. All Award Agreements shall be subject to the provisions of the
Plan, and in the event of any conflict between an Award Agreement and the Plan,
the terms of the Plan shall govern.
     11.2 Listing Conditions.
     (a) As long as the Common Stock is listed on a national securities exchange
or system sponsored by a national securities association, the issuance of any
shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. Crosstex shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.
     (b) If at any time counsel to Crosstex or its Affiliates shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on Crosstex or its Affiliates under the statutes, rules or regulations of
any applicable jurisdiction, Crosstex or its Affiliates shall have no obligation
to make such sale or delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act of 1933, as
amended, or otherwise, with respect to shares of Common Stock or Awards, and the
right to exercise any Option or other Award shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on Crosstex or its Affiliates.

Page 10 of 13



--------------------------------------------------------------------------------



 



     (c) Upon termination of any period of suspension under this Section 11.2,
any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.
     11.3 Additional Conditions. Notwithstanding anything in the Plan to the
contrary: (i) Crosstex may, if it shall determine it necessary or desirable for
any reason, at the time of grant of any Award or the issuance of any shares of
Common Stock pursuant to any Award, require the recipient of the Award or such
shares of Common Stock, as a condition to the receipt thereof, to deliver to
Crosstex a written representation of present intention to acquire the Award or
such shares of Common Stock for his or her own account for investment and not
for distribution; (ii) the certificate for shares of Common Stock issued to a
Participant may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer, and (iii) all certificates for shares of
Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange upon
which the Common Stock is then quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
     11.4 Nonassignability. No Award granted under the Plan may be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of, other
than by will or pursuant to the applicable laws of descent and distribution.
Further, no such Award shall be subject to execution, attachment or similar
process. Any attempted sale, transfer, pledge, exchange, hypothecation or other
disposition of an Award not specifically permitted by the Plan or the Award
Agreement shall be null and void and without effect. All Awards granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant or, in the event of the Participant’s legal incapacity, by
his or her guardian or legal representative. Notwithstanding the foregoing, to
the extent specifically provided by the Committee, an Award, including an
Option, may be transferred by a Participant without consideration to immediate
family members or related family trusts, limited partnerships or similar
entities or on such terms and conditions as the Committee may from time to time
establish.
     11.5 Withholding Taxes. The Company shall be entitled to deduct from any
payment made under the Plan, regardless of the form of such payment, the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment, may require the Participant to pay to the Company
such withholding taxes prior to and as a condition of the making of any payment
or the issuance or delivery of any shares of Common Stock under the Plan, and
shall be entitled to deduct from any other compensation payable to the
Participant any withholding obligations with respect to Awards under the Plan.
In accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from or with respect to an Award by (i) withholding shares of Common
Stock from any payment of Common Stock due as a result of such Award, or
(ii) permitting the Participant to deliver to the Company previously acquired
shares of Common Stock, in each case having a Fair Market Value equal to the
amount of such required withholding taxes. No payment shall be made and no
shares of Common Stock shall be issued pursuant to any Award unless and until
the applicable tax withholding obligations have been satisfied.
     11.6 No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award granted hereunder, and
except as otherwise provided herein, no payment or other adjustment shall be
made in respect of any such fractional share.

Page 11 of 13



--------------------------------------------------------------------------------



 



     11.7 Notices. All notices required or permitted to be given or made under
the Plan or any Award Agreement shall be in writing and shall be deemed to have
been duly given or made if (i) delivered personally, (ii) transmitted by first
class registered or certified United States mail, postage prepaid, return
receipt requested, (iii) sent by prepaid overnight courier service, or (iv) sent
by telecopy or facsimile transmission, answer back requested, to the person who
is to receive it at the address that such person has theretofore specified by
written notice delivered in accordance herewith. Such notices shall be effective
(i) if delivered personally or sent by courier service, upon actual receipt by
the intended recipient, (ii) if mailed, upon the earlier of five days after
deposit in the mail or the date of delivery as shown by the return receipt
therefor, or (iii) if sent by telecopy or facsimile transmission, when the
answer back is received. Crosstex or a Participant may change, at any time and
from time to time, by written notice to the other, the address that it or such
Participant had theretofore specified for receiving notices. Until such address
is changed in accordance herewith, notices hereunder or under an Award Agreement
shall be delivered or sent (i) to a Participant at his or her address as set
forth in the records of the Company or (ii) to Crosstex at the principal
executive offices of Crosstex clearly marked “Attention: LTIP Administrator.”
     11.8 Binding Effect. The obligations of Crosstex under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Crosstex, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of Crosstex. The terms and conditions of the Plan shall be binding
upon each Participant and his or her heirs, legatees, distributees and legal
representatives.
     11.9 Severability. If any provision of the Plan or any Award Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan or such agreement, as the case
may be, but such provision shall be fully severable and the Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.
     11.10 No Restriction of Corporate Action. Nothing contained in the Plan
shall be construed to prevent Crosstex or any Affiliate from taking any
corporate action (including any corporate action to suspend, terminate, amend or
modify the Plan) that is deemed by Crosstex or such Affiliate to be appropriate
or in its best interest, whether or not such action would have an adverse effect
on the Plan or any Awards made or to be made under the Plan. No Participant or
other person shall have any claim against Crosstex or any Affiliate as a result
of such action.
     11.11 Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Delaware except as superseded by applicable federal
law.
     11.12 No Right, Title or Interest in Company Assets. No Participant shall
have any rights as a stockholder of Crosstex as a result of participation in the
Plan until the date of issuance of a stock certificate in his or her name and,
in the case of Restricted Stock, unless and until such rights are granted to the
Participant pursuant to the Plan. To the extent any person acquires a right to
receive payments from the Company under the Plan, such rights shall be no
greater than the rights of an unsecured general creditor of the Company, and
such person shall not have any rights in or against any specific assets of the
Company. All of the Awards granted under the Plan shall be unfunded.
     11.13 Risk of Participation. Nothing contained in the Plan shall be
construed either as a guarantee by Crosstex or its Affiliates, or their
respective

Page 12 of 13



--------------------------------------------------------------------------------



 



stockholders, directors, officers or employees, of the value of any assets of
the Plan or as an agreement by Crosstex or its Affiliates, or their respective
stockholders, directors, officers or employees, to indemnify anyone for any
losses, damages, costs or expenses resulting from participation in the Plan.
     11.14 No Guarantee of Tax Consequences. No person connected with the Plan
in any capacity, including, but not limited to, Crosstex and the Affiliates and
their respective directors, officers, agents and employees, makes any
representation, commitment or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to any Awards or payments thereunder made to or
for the benefit of a Participant under the Plan or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.
     11.15 Continued Employment or Service. Nothing contained in the Plan or in
any Award Agreement shall confer upon any Participant the right to continue in
the employ or service of the Company, or interfere in any way with the rights of
the Company to terminate a Participant’s employment or service at any time, with
or without cause.
     11.16 Miscellaneous. Headings are given to the articles and sections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of the Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.
     IN WITNESS WHEREOF, this Plan has been executed as of this 6th day of
September 2006.

            CROSSTEX ENERGY, INC.
      By:   /s/ William W. Davis         William W. Davis        Senior Vice
President and
Chief Financial Officer     

Page 13 of 13